Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mario N. Baker appeals the district court’s order denying his motion seeking a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Baker, No. 3:08-cr-00088-REP-RCY-1 (E.D.Va. May 27, 2015). We dispense with oral argument because the facts and legal conténtions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.